          Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 1 of 19



 1   Bradley A. Benbrook (SBN 177786)                    CHRISTOPHER M. CARR
     Benbrook Law Group                                   Attorney General of Georgia
 2   400 Capitol Mall, Ste 2530                          Andrew A. Pinson
     Sacramento, CA 95814                                 Solicitor General
 3   Tel: (916) 447-4900                                 Ross W. Bergethon
     Fax: (916) 447-4904                                  Deputy Solicitor General
 4   Email: brad@benbrooklawgroup.com                    Drew F. Waldbeser
     Counsel for Intervening States                       Assistant Solicitor General
 5                                                       Office of the Georgia Attorney General
     PATRICK MORRISEY                                    40 Capitol Square, S.W.
 6     West Virginia Attorney General                    Atlanta, Georgia 30334
     Lindsay S. See*                                     Tel: (404) 651-9453
 7     Solicitor General                                 Fax: (404) 656-2199
     Benjamin E. Fischer*                                Email: apinson@law.ga.gov
 8   Thomas T. Lampman*                                  Counsel for Intervenor State of Georgia
       Assistant Solicitors General
 9   West Virginia Office of the Attorney General        (Add’l Counsel Listed on Signature Page)
     1900 Kanawha Blvd. East
10   Building 1, Room E-26
     Tel: (304) 558-2021
11   Fax: (304) 558-0140
     Email: lindsay.s.see@wvago.gov
12   Counsel for Intervenor State of West Virginia

13
                      IN THE UNITED STATES DISTRICT COURT
14                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

15   State of California, et al.,                        Case No. 3:20-cv-3005-RS
                           Plaintiffs,
16             v.                                        [PROPOSED] STATE
                                                         INTERVENORS’ ANSWER
17   Andrew Wheeler, et al.,
                        Defendants.                      Hr’g Date:    June 18, 2020
18                                                       Hr’g Time:    1:30pm
                                                         Dep’t:        San Francisco Courthouse,
19                                                                     Courtroom 3, 17th Floor
                                                         Judge:        Honorable Richard Seeborg
20                                                       Action Filed: May 1, 2020

21

22

23

24

25

26
27

28
                                                     1
                                                                      State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 2 of 19



 1           Intervenor-Defendants, the States of Georgia, West Virginia, Alabama, Alaska, Arkansas,

 2   Idaho, Indiana, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Montana, Nebraska, North

 3   Dakota, Ohio, Oklahoma, South Carolina, South Dakota, Tennessee, Texas, Utah, and Wyoming

 4   (the “State Intervenors”), through undersigned counsel, answer the complaint in this action as

 5   follows:

 6          1.   Paragraph 1 characterizes Plaintiffs’ lawsuit and does not require a response. To the

 7   extent a response is required, the State Intervenors admit that the United States Environmental

 8   Protection Agency (“EPA”) and the United States Army Corps of Engineers (collectively, the

 9   “agencies”) published a rule entitled “The Navigable Waters Protection Rule: Definition of

10   ‘Waters of the United States’” (“2020 Rule”) on April 21, 2020. See 85 Fed. Reg. 22,250 (Apr.

11   21, 2020). The State Intervenors deny that the Plaintiffs are entitled to the relief they seek.

12          2.   Paragraph 2 consists of opinions and legal conclusions to which no response is

13   required. To the extent a response is required, the State Intervenors admit that the 2020 Rule

14   defines the term “waters of the United States” for purposes of the Clean Water Act (“CWA”), 33

15   U.S.C. § 1251 et seq.

16          3.   Paragraph 3 consists of characterizations, opinions, and legal conclusions to which

17   no response is required. Paragraph 3 also characterizes and selectively quotes from statutory

18   authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

19   which no response is required.
20          4.   Paragraph 4 consists of opinions and legal conclusions to which no response is

21   required. Paragraph 4 also characterizes and cites the Federal Register, which is publicly

22   available, speaks for itself, and is the best evidence of its contents.

23          5.   The State Intervenors admit the following allegations in Paragraph 5: The agencies

24   promulgated a rule, “Definition of ‘Waters of the U.S.”’—Recodification of Pre-Existing Rules,”

25   84 Fed Reg. 56,626, on October 22, 2019 (“Repeal Rule”). The Repeal Rule repeals an earlier

26   regulation, “Clean Water Rule: Definition of ‘Waters of the U.S.,’” 80 Fed. Reg. 37,054 (June
27   29, 2015) (“2015 Rule”), and restores the legal status quo that existed prior to the 2015 Rule. The

28
                                                        2
                                                                        State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 3 of 19



 1   remainder of Paragraph 5 consists of characterizations and legal conclusions to which no

 2   response is required.

 3         6.    Paragraph 6 consists of opinions, characterizations, and legal conclusions to which

 4   no response is required. To the extent a response is required, the State Intervenors admit that the

 5   2020 Rule replaces the 2019 Rule with a revised definition of “waters of the United States” for

 6   purposes of the CWA. They further admit that coverage of the 2020 Rule is different from that of

 7   the 2015 Rule as well as the pre-2015 regulatory regime, and further admit that some features

 8   covered by those regimes would not be jurisdictional under the 2020 Rule. The State Intervenors

 9   deny the remaining allegations in Paragraph 6.

10         7.    Paragraph 7 consists of opinions, characterizations, and legal conclusions to which

11   no response is required. Paragraph 7 also characterizes and cites to a legal opinion, which is

12   publicly available, speaks for itself, and is the best evidence of its contents.

13         8.    Paragraph 8 consists of opinions, characterizations, and legal conclusions to which

14   no response is required. To the extent a response is required, the State Intervenors deny the

15   allegations in Paragraph 8.

16         9.    Paragraph 9 consists of opinions, characterizations, and legal conclusions to which

17   no response is required. To the extent a response is required, the State Intervenors deny the

18   allegations in Paragraph 9.

19         10. Paragraph 10 consists of opinions and legal conclusions to which no response is
20   required. To the extent a response is required, the State Intervenors deny that the 2020 Rule

21   exposes the Plaintiffs to pollution, places Plaintiffs at a competitive disadvantage, or injures the

22   Plaintiffs’ sovereign or proprietary interests. The State Intervenors lack sufficient information to

23   respond to the allegation regarding the ability of the Plaintiffs to manage their regulatory

24   programs, and deny the remaining allegations in Paragraph 10.

25         11. Paragraph 11 consists of opinions, characterizations, and legal conclusions to which

26   no response is required. To the extent a response is required, the State Intervenors deny the
27   allegations in Paragraph 11.

28
                                                        3
                                                                        State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 4 of 19



 1         12. Paragraph 12 consists of a characterization of the Plaintiffs’ lawsuit and the relief

 2   sought therein. To the extent a response is required, the State Intervenors deny Plaintiffs are

 3   entitled to the relief sought in Paragraph 12.

 4         13. Admitted.

 5         14. Admitted.

 6         15. Admitted.

 7         16. The State Intervenors admit that the State Plaintiffs are sovereign states of the United

 8   States of America. They further admit that the North Carolina Department of Environmental

 9   Quality is an executive agency of the State of North Carolina, that the District of Columbia is a

10   municipal corporation and is the local government for the territory constituting the permanent

11   seat of the government of the United States, and that the City of New York is a municipal

12   corporation and political subdivision of the State of New York. The State Intervenors lack

13   sufficient information or knowledge to admit or deny the truth of the remaining allegations in

14   Paragraph 16.

15         17. Admitted.

16         18. Admitted.

17         19. Admitted.

18         20. Admitted.

19         21. Paragraph 21 states a legal conclusion to which no response is required.
20         22. Paragraph 22 states a legal conclusion to which no response is required. Paragraph

21   22 also quotes from 5 U.S.C. § 551(5), which speaks for itself, is the best evidence of its

22   contents, and to which no response is required.

23         23. Paragraph 23 states a legal conclusion to which no response is required. Paragraph

24   23 also selectively quotes from statutory authority, which is publicly available, speaks for itself,

25   and is the best evidence of its contents.

26         24. Paragraph 24 states a legal conclusion to which no response is required.
27

28
                                                       4
                                                                       State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 5 of 19



 1         25. Paragraph 25 consists of legal conclusions to which no response is required.

 2   Paragraph 25 also quotes 5 U.S.C. § 553(c), which is publicly available, speaks for itself, and to

 3   which no response is required.

 4         26. Paragraph 26 states a legal conclusion to which no response is required.

 5         27. Paragraph 27 states a legal conclusion to which no response is required.

 6         28. Paragraph 28 states a legal conclusion to which no response is required.

 7         29. Paragraph 29 states a legal conclusion to which no response is required. Paragraph

 8   29 also quotes from 5 U.S.C. § 706(2)(A), which is publicly available, speaks for itself, and to

 9   which no response is required.

10         30. Paragraph 30 states a legal conclusion to which no response is required. In addition,

11   Paragraph 30 quotes from 33 U.S.C. § 1251(a), which is publicly available, speaks for itself, and

12   to which no response is required.

13         31. Paragraph 31 consists of opinions and legal conclusions to which no response is

14   required. Paragraph 31 also selectively quotes from statutory authority (33 U.S.C. §§ 1311(a),

15   1342, 1344, 1362(7), 1362(12)), which is publicly available, speaks for itself, and to which no

16   response is required.

17         32. Paragraph 32 consists of characterizations, opinions, and legal conclusions to which

18   no response is required. Paragraph 32 also characterizes and selectively quotes from legal

19   opinions that speak for themselves, are the best evidence of their contents, and to which no
20   response is required.

21         33. Paragraph 33 consists of characterizations and legal conclusions to which no

22   response in required. Paragraph 33 also characterizes and selectively quotes from statutory

23   authority and legislative history, which are publicly available, speak for themselves, are the best

24   evidence of their contents, and to which no response is required.

25         34. Paragraph 34 consists of characterizations and legal conclusions to which no

26   response in required. Paragraph 34 also characterizes and selectively quotes from statutory
27   authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

28   which no response is required.
                                                        5
                                                                        State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 6 of 19



 1          35. Paragraph 35 consists of characterizations and legal conclusions to which no

 2   response in required. Paragraph 35 also characterizes and selectively quotes from statutory

 3   authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

 4   which no response is required.

 5          36. Paragraph 36 consists of characterizations and legal conclusions to which no

 6   response is required. In addition, Paragraph 36 cites statutory authority, which is publicly

 7   available, speaks for itself, and is the best evidence of its contents.

 8          37. Paragraph 37 consists of characterizations and legal conclusions to which no

 9   response is required. In addition, Paragraph 37 cites statutory authority, which is publicly

10   available, speaks for itself, is the best evidence of its contents, and to which no response is

11   required.

12          38. Paragraph 38 consists of characterizations and legal conclusions to which no

13   response is required. In addition, Paragraph 38 cites statutory authority, which is publicly

14   available, speaks for itself, is the best evidence of its contents, and to which no response is

15   required.

16          39. Paragraph 39 consists of characterizations and legal conclusions to which no

17   response is required. In addition, Paragraph 39 cites statutory authority, which is publicly

18   available, speaks for itself, is the best evidence of its contents, and to which no response is

19   required.
20          40. Paragraph 40 consists of characterizations and legal conclusions to which no

21   response is required. In addition, Paragraph 40 cites and selectively quotes from statutory

22   authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

23   which no response is required.

24          41. Paragraph 41 consists of characterizations and legal conclusions to which no

25   response is required. In addition, Paragraph 41 characterizes and selectively quotes from the

26   Federal Register, which is publicly available, speaks for itself, is the best evidence of its
27   contents, and to which no response is required.

28
                                                        6
                                                                        State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 7 of 19



 1         42. The State Intervenors admit that the agencies issued a joint legal memorandum on

 2   January 15, 2003. Appendix A, “Advance Notice of Proposed Rulemaking on the Clean Water

 3   Act Regulatory Definition of ‘Waters of the United States,’” 68 Fed. Reg. 1991, 1996 (Jan. 15,

 4   2003). The State Intervenors also admit that the EPA issued a guidance memorandum entitled

 5   “Clean Water Act Jurisdiction Following the U.S. Supreme Court’s Decision in Rapanos v.

 6   United States & Carabell v. United States” in December 2008. The remainder of Paragraph 42

 7   consists of characterizations and opinions to which no response is required.

 8         43. Paragraph 43 consists of characterizations and legal conclusions to which no

 9   response is required. Paragraph 43 also characterizes certain administrative materials that are

10   publicly available, speak for themselves, are the best evidence of their contents, and to which no

11   response is required.

12         44. Paragraph 44 consists of characterizations and legal conclusions to which no

13   response is required. Paragraph 44 also characterizes certain administrative materials that are

14   publicly available, speak for themselves, are the best evidence of their contents, and to which no

15   response is required.

16         45. The State Intervenors admit that the Agencies promulgated a rule in 2015 defining

17   “waters of the United States” for purposes of the CWA, which became effective on August 28,

18   2015. The remainder of Paragraph 45 consists of characterizations and legal conclusions to

19   which no response is required.
20         46. Paragraph 46 consists of characterizations, and legal conclusions to which no

21   response is required. Paragraph 46 also characterizes and quotes from the Federal Register,

22   which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

23   response is required.

24         47. Paragraph 47 consists of characterizations and legal conclusions to which no

25   response is required. Paragraph 47 also characterizes and selectively quotes from public

26   documents that speak for themselves, are the best evidence of their contents, and to which no
27   response is required. To the extent a response is required, the State Intervenors deny the

28   allegations in Paragraph 47.
                                                       7
                                                                       State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 8 of 19



 1          48. The State Intervenors admit the President issued Executive Order 13778 entitled

 2   “Restoring the Rule of Law, Federalism, and Economic Growth by Reviewing the ‘Waters of the

 3   United States’ Rule,” which is codified at 82 Fed. Reg. 12,497, in 2017. The remainder of

 4   Paragraph 48 characterizes and selectively quotes from the Federal Register, which is publicly

 5   available, speaks for itself, and to which no response is required.

 6          49. The State Intervenors admit the agencies promulgated the Repeal Rule on October

 7   22, 2019, which repealed the earlier 2015 Rule. The remainder of Paragraph 49 characterizes and

 8   selectively quotes from the Federal Register, which is publicly available, speaks for itself, and to

 9   which no response is required.

10          50. Paragraph 50 consists of opinions, characterizations, and legal conclusions to which

11   no response is required. To the extent a response is required, the State Intervenors admit that

12   coverage of the 2020 Rule is different from that of the 2015 Rule as well as the pre-2015

13   regulatory regime, and further admit that some features covered by those regimes would not be

14   jurisdictional under the 2020 Rule. The State Intervenors deny the remaining allegations in

15   Paragraph 50.

16          51. Paragraph 51 characterizes and selectively quotes from the Federal Register, which is

17   publicly available, speaks for itself, is the best evidence of its contents, and to which no response

18   is required.

19          52. Paragraph 52 consists of characterizations and legal conclusions to which no
20   response is required. In addition, Paragraph 52 characterizes and selectively quotes from the

21   Federal Register, which is publicly available, speaks for itself, is the best evidence of its

22   contents, and to which no response is required.

23          53. Paragraph 53 consists of characterizations and legal conclusions to which no

24   response is required. In addition, Paragraph 53 characterizes and selectively quotes from the

25   Federal Register, which is publicly available, speaks for itself, is the best evidence of its

26   contents, and to which no response is required.
27          54. The State Intervenors admit that the 2020 Rule contains certain exclusions from the

28   definition of “waters of the United States.” The remainder of Paragraph 54 consists of
                                                       8
                                                                        State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 9 of 19



 1   characterizations and legal conclusions to which no response is required. In addition, Paragraph

 2   54 characterizes and selectively quotes from the Federal Register, which is publicly available,

 3   speaks for itself, is the best evidence of its contents, and to which no response is required.

 4         55. The State Intervenors admit that the 2020 Rule excludes interstate waters as a

 5   separate category of “waters of the United States.” The remainder of Paragraph 55 consists of

 6   opinions and legal conclusions to which no response is required.

 7         56. Paragraph 56 consists of opinions, characterizations, and legal conclusions to which

 8   no response is required. In addition, Paragraph 56 characterizes and cites from administrative

 9   materials that are publicly available, speak for themselves, are the best evidence of their

10   contents, and to which no response is required. To the extent a response is required, the State

11   Intervenors admit that coverage of the 2020 Rule is different from that of the 2015 Rule as well

12   as the pre-2015 regulatory regime, and further admit that some features covered by those regimes

13   would not be jurisdictional under the 2020 Rule.

14         57. Paragraph 57 consists of opinions, characterizations, and legal conclusions to which

15   no response is required. In addition, Paragraph 57 characterizes and cites from publicly available

16   sources, including administrative materials, which speak for themselves, are the best evidence of

17   their contents, and to which no response is required. To the extent a response is required, the

18   State Intervenors admit that coverage of the 2020 Rule is different from that of the 2015 Rule as

19   well as the pre-2015 regulatory regime, and further admit that some features covered by those
20   regimes would not be jurisdictional under the 2020 Rule. The State Intervenors deny the

21   remaining allegations in Paragraph 57.

22         58. Paragraph 58 consists of opinions, characterizations, and legal conclusions to which

23   no response is required. To the extent a response is required, the State Intervenors deny the

24   allegations in Paragraph 58.

25         59. Paragraph 59 consists of opinions, characterizations, and legal conclusions to which

26   no response is required. In addition, Paragraph 59 characterizes and selectively quotes from legal
27   opinions and the Federal Register, which are publicly available, speak for themselves, are the

28   best evidence of their contents, and to which no response is required.
                                                       9
                                                                       State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 10 of 19



 1         60. Paragraph 60 consists of opinions, characterizations, and legal conclusions to which

 2   no response is required. Paragraph 60 also characterizes and selectively quotes from the Federal

 3   Register, which speaks for itself, is the best evidence of its contents, and to which no response is

 4   required. To the extent a response is required, the State Intervenors deny the allegations in

 5   Paragraph 60.

 6         61. Paragraph 61 consists of opinions, characterizations, and legal conclusions to which

 7   no response is required. To the extent a response is required, the State Intervenors deny the

 8   allegations in Paragraph 61.

 9         62. Paragraph 62 consists of opinions, characterizations, and legal conclusions to which

10   no response is required. To the extent a response is required, the State Intervenors deny the

11   allegations in Paragraph 62.

12         63. Paragraph 63 consists of opinions, characterizations, and legal conclusions to which

13   no response is required. To the extent a response is required, the State Intervenors deny the

14   allegations in Paragraph 63.

15         64. Paragraph 64 characterizes and selectively quotes from public documents that speak

16   for themselves, are the best evidence of their contents, and to which no response is required.

17         65. Paragraph 65 consists of opinions, characterizations, and legal conclusions to which

18   no response is required. To the extent a response is required, the State Intervenors deny the

19   allegations in Paragraph 65.
20         66. The State Intervenors admit that the agencies engaged with the EPA’s Science

21   Advisory Board (“SAB”) during the development of the 2020 Rule, including meeting with the

22   SAB prior to and following publication of the proposed 2020 Rule. They further admit that SAB

23   issued a draft commentary on the proposed rule on December 31, 2019, and held a public

24   meeting on the proposed rule on January 17, 2020. The State Intervenors further admit that the

25   agencies signed the final 2020 Rule on January 23, 2020. The remaining allegations in Paragraph

26   66 consist of opinions to which no response is required.
27         67. Paragraph 67 consists of characterizations and legal conclusions to which no

28   response is required. Paragraph 67 also characterizes and selectively quotes from certain public
                                                      10
                                                                      State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 11 of 19



 1   materials which speak for themselves, are the best evidence of their contents, and to which no

 2   response is required.

 3         68. Paragraph 68 consists of opinions and characterizations to which no response is

 4   required. Paragraph 68 further selectively quotes from the Federal Register, which is publicly

 5   available, speaks for itself, is the best evidence of its contents, and to which no response is

 6   required. To the extent a response is required, the State Intervenors deny the allegations in

 7   Paragraph 68.

 8         69. Paragraph 69 consists of opinions, characterizations, and legal conclusions to which

 9   no response is required. To the extent a response is required, the State Intervenors deny the

10   allegations in Paragraph 69.

11         70. Paragraph 70 consists of opinions, characterizations, and legal conclusions to which

12   no response is required. To the extent a response is required, the State Intervenors deny the

13   allegations in Paragraph 70.

14         71. Paragraph 71 consists of opinions, characterizations, and legal conclusions requiring

15   no response. To the extent a response is required, the State Intervenors admit that coverage of the

16   2020 Rule is different from that of the 2015 Rule as well as the pre-2015 regulatory regime, and

17   further admit that some features covered by those regimes would not be jurisdictional under the

18   2020 Rule. The State Intervenors deny the remaining allegations in Paragraph 71.

19         72. Paragraph 72 consists of opinions, characterizations, and legal conclusions to which
20   no response is required. In addition, Paragraph 72 cites and selectively quotes from the Federal

21   Register, which is publicly available, speaks for itself, and is the best evidence of its contents. To

22   the extent a response is required, the State Intervenors deny the allegations in Paragraph 72.

23         73. Paragraph 73 consists of opinions, characterizations, and legal conclusions to which

24   no response is required. To the extent a response is required, the State Intervenors deny the

25   allegations in Paragraph 73.

26         74. Paragraph 74 consists of opinions and characterizations to which no response is
27   required. Paragraph 74 also characterizes the Federal Register, which is publicly available,

28
                                                       11
                                                                       State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 12 of 19



 1   speaks for itself, and is the best evidence of its contents. To the extent a response is required, the

 2   State Intervenors deny that the allegations in Paragraph 74.

 3         75. Denied.

 4         76. The State Intervenors admit that the Plaintiffs’ jurisdictions cover vast areas of the

 5   country, and that Plaintiffs are geographically situated along some of the Nation’s waters. The

 6   State Intervenors further admit that the Plaintiffs have authority to address water pollution

 7   generated by sources within their borders, and that they do not have authority to directly regulate

 8   water pollution generated by sources outside of their borders. The State Intervenors lack

 9   sufficient knowledge to respond to the remainder of the allegations in Paragraph 76.

10         77. The State Intervenors lack sufficient knowledge to respond to the allegation that the

11   Plaintiffs rely on uniform nationwide pollution controls. The State Intervenors deny that the

12   Plaintiffs will suffer the harm under the 2020 Rule, and deny the remaining allegations in

13   Paragraph 77.

14         78. Paragraph 78 consists of opinions, characterizations, and legal conclusions to which

15   no response is required. To the extent that a response is required, the State Intervenors deny the

16   allegations in Paragraph 78.

17         79. Paragraph 79 consists of opinions, characterizations, and legal conclusions to which

18   no response is required. In addition, Paragraph 79 characterizes and cites certain public

19   documents that speak for themselves, are the best evidence of their contents, and to which no
20   response is required. To the extent a response is required, the State Intervenors admit that

21   coverage of the 2020 Rule is different from that of the 2015 Rule as well as the pre-2015

22   regulatory regime, and further admit that some features covered by those regimes would not be

23   jurisdictional under the 2020 Rule. Further, to the extent a response is required, the State

24   Intervenors deny the remaining allegations in Paragraph 79.

25         80. Paragraph 80 characterizes and selectively quotes from certain publicly available

26   materials which speak for themselves, are the best evidence of their contents, and to which no
27   response is required. The State Intervenors lack sufficient knowledge to respond to the remaining

28   allegations in Paragraph 80.
                                                       12
                                                                        State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 13 of 19



 1         81. Paragraph 81 consists of opinions and legal conclusions to which no response is

 2   required. The remainder of Paragraph 81 characterizes and selectively quotes from

 3   administrative materials, which are publicly available, speak for themselves, are the best

 4   evidence of their contents, and to which no response is required.

 5         82. Paragraph 82 consists of characterizations and legal conclusions to which no

 6   response is required.

 7         83. Paragraph 83 consists of opinions, characterizations, and legal conclusions requiring

 8   no response. Paragraph 83 further characterizes and selectively quotes from certain publicly

 9   available documents which speak for themselves, are the best evidence of their contents, and to

10   which no response is required. To the extent a response is required, the State Intervenors deny

11   that the 2020 Rule risks more damage from oil spills.

12         84. The State Intervenors lack sufficient knowledge to respond to the allegations in

13   Paragraph 84 pertaining to the effect of the 2020 Rule on the Plaintiffs’ regulatory programs, the

14   internal governance or appropriation decisions of the Plaintiffs, or any reliance by the Plaintiffs

15   on federal regulations. The State Intervenors further deny that the agencies failed to consider the

16   Plaintiffs’ purported reliance interests in the 2020 Rule, and deny that 2020 Rule abandons the

17   agencies’ long-standing position and policy.

18         85. Paragraph 85 consists of opinions, speculation, and legal conclusions to which no

19   response is required. To the extent a response is required, the State Intervenors deny the
20   allegations in Paragraph 85.

21         86. The allegations in Paragraph 86 consists of opinions and speculation to which no

22   response is required. To the extent a response is required, the State Intervenors deny that the

23   2020 Rule will impair water recreation industries, deny that the 2020 Rule will make water less

24   desirable for fishing, boating, or swimming, and further deny the remaining allegations in

25   Paragraph 86.

26         87. The State Intervenors admit that Plaintiffs own, operate, finance, or manage property
27   within their borders. The remaining allegations in Paragraph 87 consist of opinions and legal

28   conclusions to which no response is required. To the extent a response is required, the State
                                                      13
                                                                      State Intv’rs’ Answer (3:20-cv-3005-RS)
           Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 14 of 19



 1   Intervenors deny that the 2020 Rule impairs Plaintiffs’ proprietary interests, deny that the 2020

 2   Rule will destroy habitat or reduce wildlife populations, and deny that the 2020 Rule will allow

 3   increased pollution or loss of wetland functions. The State Intervenors lack sufficient information

 4   to respond to the remaining allegations in Paragraph 87.

 5          88. The State Intervenors deny Plaintiffs are entitled to the relief requested and deny

 6   Plaintiffs will suffer any injury caused by the 2020 Rule.

 7           The allegations following Paragraph 88 are legal statements of causes of action and a

 8   prayer for relief to which no response is required.

 9                                        GENERAL DENIAL
10           If any factual allegation in the Complaint has not been admitted or specifically responded

11   to, the State Intervenors deny such allegation.

12                                             DEFENSES
13         1.    Plaintiffs have failed to state a claim for which relief can be granted with respect to

14   one or more of the claims set forth in the Complaint.

15          2.   The State Intervenors reserve the right to raise any defense, including but not limited

16   to those found in Federal Rules of Civil Procedure 8(c) and 12, that may be supported by the

17   record in this case.

18

19
20

21

22

23

24

25

26
27

28
                                                       14
                                                                      State Intv’rs’ Answer (3:20-cv-3005-RS)
          Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 15 of 19



 1   Respectfully submitted.
 2   /s/ Bradley A. Benbrook                          CHRISTOPHER M. CARR
     Bradley A. Benbrook (SBN 177786)                   Attorney General of Georgia
 3   Benbrook Law Group                               /s/ Andrew A. Pinson
     400 Capitol Mall, Ste 2530
 4                                                    Andrew A. Pinson
     Sacramento, CA 95814                               Solicitor General
     Tel: (916) 447-4900
 5                                                    Ross W. Bergethon*
     Fax: (916) 447-4904                                Deputy Solicitor General
     Email: brad@benbrooklawgroup.com
 6                                                    Drew F. Waldbeser*
     Counsel for State Intervenors                      Assistant Solicitor General
 7                                                    Office of the Attorney General
     PATRICK MORRISEY                                 40 Capitol Square, S.W.
 8      West Virginia Attorney General                Atlanta, Georgia 30334
                                                      Tel: (404) 651-9453
     /s/ Lindsay S. See
 9                                                    Fax: (404) 656-2199
     Lindsay S. See*                                  Email: apinson@law.ga.gov
       Solicitor General
10                                                    Counsel for Intervenor State of Georgia
     Benjamin E. Fischer*
     Thomas T. Lampman*
11     Assistant Solicitors General                   STEVE MARSHALL
     West Virginia Office of the Attorney General       Attorney General of Alabama
12   1900 Kanawha Blvd. East                          /s/ A. Barrett Bowdre
     Building 1, Room E-26
13                                                    A. Barrett Bowdre
     Tel: (304) 558-2021                                Deputy Solicitor General
     Fax: (304) 558-0140
14                                                    Office of the Attorney General
     Email: lindsay.s.see@wvago.gov                   501 Washington Ave.
     Counsel for Intervenor State of West Virginia
15                                                    P.O. Box 300152
                                                      Montgomery, AL 36130
16   KEVIN G. CLARKSON                                Telephone: (334) 353-8892
       Attorney General of Alaska                     Fax: (334) 353-8400
17                                                    E-mail: barrett.bowdre@AlabamaAG.gov
     /s/ Jennifer Currie                              Counsel for Intervenor State of Alabama
     Jennifer Currie
18     Senior Assistant Attorney General
     Alaska Department of Law                         LESLIE RUTLEDGE
19   1031 West 4th Avenue, Suite 200                    Attorney General of Arkansas
     Anchorage, AK 99501-1994
20                                                    /s/ Dylan L. Jacobs
     Tel: (907) 269-5100                              Dylan L. Jacobs*
     Fax: (907) 276-3697
21                                                      Assistant Solicitor General
     Email: Jennifer.currie@alaska.gov                Office of the Attorney General
     Counsel for Intervenor State of Alaska
22                                                    323 Center St., Suite 200
                                                      Little Rock, AR 72201
23                                                    Tel: (501) 682-3661
                                                      Fax: (501) 682-2591
24                                                    Email: Dylan.Jacobs@ArkansasAG.gov
                                                      Counsel for Intervenor State of Arkansas
25

26
27

28
                                                     15
                                                                   State Intv’rs’ Answer (3:20-cv-3005-RS)
         Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 16 of 19


     LAWRENCE WASDEN                              /s/ Thomas M. Fisher
 1    Attorney General of Idaho                   Thomas M. Fisher
                                                    Solicitor General of Indiana
 2   /s/ Mark Cecchini-Beaver (with permission)   Office of the Indiana Attorney General
     Mark Cecchini-Beaver                         302 W. Washington Street, IGCS, 5th Floor
 3     Deputy Attorney General                    Indianapolis, Indiana
     Office of the Attorney General               Tel: (317) 233-8292
 4   Environmental Quality Section                Fax: (317) 233-8292
     1410 N. Hilton, 2nd Floor                    Email: tom.fisher@atg.in.gov
 5   Boise, ID 83706                              Counsel for Intervenor State of Indiana
     Tel: (208) 373-0494
 6   Fax: (208) 373-0481
     Email: Mark.Cecchini-Beaver@deq.idaho.gov DANIEL CAMERON
 7   Counsel for Intervenor State of Idaho        Attorney General of Kentucky
                                                /s/ Carmine Iaccarino
 8   DEREK SCHMIDT                              Carmine Iaccarino*
       Attorney General of Kansas                 Executive Director, Office of Civil &
 9
     /s/ Jeffrey A. Chanay                        Environmental Law
10   Jeffrey A. Chanay*                         Office  of the Attorney General
       Chief Deputy Attorney General            700 Capitol Avenue
11   Office of the Attorney General             Frankfort, Kentucky 40601
     120 SW 10th Ave., 3rd Floor                Tel: (502) 696-5650
12   Topeka, Kansas 66612                       Email: Carmine.Iaccarino@ky.gov
     Tel: (785) 368-8435                        Counsel for Intervenor Commonwealth of
13   Email: jeff.chanay@ag.ks.gov               Kentucky
     Counsel for Intervenor State of Kansas
14
                                                LYNN FITCH
15   JEFF LANDRY                                  Attorney General of Mississippi
       Attorney General of Louisiana            /s/ Kristi H. Johnson
16   /s/ Elizabeth B. Murrill                   Kristi H. Johnson
     Elizabeth B. Murrill*                        Solicitor General
17     Solicitor General                        Office of the Attorney General
     Joseph Scott St. John*                     P.O. Box 220
18     Deputy Attorney General                  Jackson, Mississippi 39205
     Louisiana Department of Justice            Tel: (601) 359-5563
19   1885 N. 3rd St.                            Email: Kristi.Johnson@ago.ms.gov
     Baton Rouge, LA 70802                      Counsel for Intervenor State of Mississippi
20   Tel: (225) 456-7544
     Email: MurrillE@ag.louisiana.gov
21                                              TIMOTHY C. FOX
     Counsel for Intervenor State of Louisiana     Attorney General of Montana
22                                              /s/ Melissa Schlichting
                                                Melissa Schlichting
23
                                                  Deputy Attorney General
                                                Office of the Attorney General
24                                              215 North Sanders / P.O. Box 201401
                                                Helena, MT 59620-1401
25                                              Tel: (406) 444-3602
                                                Email: MSchlichting@mt.gov
26                                              Counsel for Intervenor State of Montana
27

28
                                                16
                                                               State Intv’rs’ Answer (3:20-cv-3005-RS)
          Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 17 of 19


     ERIC S. SCHMITT                                  WAYNE STENEHJEM
 1    Attorney General of Missouri                     Attorney General of North Dakota
 2   /s/ Julie Marie Blake                            /s/ Margaret I. Olson
     Julie Marie Blake*                               Margaret I. Olson*
 3     Deputy Solicitor General                         Assistant Attorney General
     Office of the Attorney General                   North Dakota Office of Attorney General
 4   P.O. Box 899                                     500 N. 9th Street
     Jefferson City, MO 65102                         Bismarck, ND 58501
 5   Tel: (573) 751-3321                              Tel: (701) 328-3640
     Fax: (573) 751-0774                              Fax: (701) 328-4300
 6   Email: Julie.Blake@ago.mo.gov                    Email: maiolson@nd.gov
     Counsel for Intervenor State of Missouri         Counsel for Intervenor State of North Dakota
 7
     DOUGLAS J. PETERSON
       Attorney General                               MIKE HUNTER
 8                                                     Attorney General of Oklahoma
     /s/ James A. Campbell
 9   James A. Campbell*                               /s/ Mithun Mansinghani
      Solicitor General                               Mithun Mansinghani
10   Justin D. Lavene*                                  Solicitor General
      Assistant Attorney General                      Oklahoma Office of the Attorney General
11   Office of the Nebraska Attorney General          313 NE 21st Street
     2115 State Capitol                               Oklahoma City, OK 73105
12   Lincoln, NE 68509                                Phone: (405) 522-4392
     Email: justin.lavene@nebraska.gov                Fax: (405) 521-4518
13   Email: jim.campbell@nebraska.gov                 Email: Mithun.Mansinghani@oag.ok.gov
     Tel: (402) 471-2682                              Counsel for Intervenor State of Oklahoma
14   Counsel for Intervenor State of Nebraska
                                                      JASON R. RAVNSBORG
15
     DAVE YOST                                         Attorney General
16    Attorney General of Ohio                        /s/ Ann F. Mines Bailey
     /s/ Benjamin M. Flowers                          Ann F. Mines Bailey*
17   Benjamin M. Flowers                                Assistant Attorney General
       Solicitor General                              State of South Dakota
18   Office of Ohio Attorney General                  1302 E. Highway 14, Suite 1
     30 E. Broad St., 17th Floor                      Pierre, SD 57501-8501
19   Columbus, OH 43215                               Tel: (605) 773-3215
     Tel: (614) 728-7511                              Fax: (605)773-4106
20   Email: bflowers@ohioattorneygeneral.gov          Email: ann.mines@state.sd.us
     Counsel for Intervenor State of Ohio             Counsel for Intervenor State of South Dakota
21
     ALAN WILSON                                      KEN PAXTON
22
       Attorney General                                  Attorney General of Texas
23   /s/ James Emory Smith, Jr.                       /s/ Kyle D. Hawkins
     James Emory Smith, Jr.*                          Kyle D. Hawkins
24     Deputy Solicitor General                          Solicitor General
     Office of the Attorney General                   Office of the Attorney General
25   1000 Assembly Street, Room 519                   P.O. Box 12548
     Columbia, South Carolina 29201                   Austin, TX 78711-2548
26   Tel: (803) 734-3680                              Tel: (512) 936-1700
     Email: esmith@scag.gov                           Fax: (512) 474-2697
27   Counsel for Intervenor State of South Carolina   Email: Kyle.Hawkins@oag.texas.gov
                                                      Counsel for Intervenor State of Texas
28
                                                  17
                                                                   State Intv’rs’ Answer (3:20-cv-3005-RS)
          Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 18 of 19


     HERBERT H. SLATERY III
 1     Attorney General and Reporter of Tennessee BRIDGET HILL
                                                    Attorney General of Wyoming
 2   /s/ Elizabeth P. McCarter
     Elizabeth P. McCarter                        /s/ James C. Kaste
 3    Senior Assistant Attorney General           James C. Kaste
     Office of the Attorney General                 Deputy Attorney General
 4   P.O. Box 20207                               Office of the Attorney General
     Nashville, TN 37202                          2320  Capitol Avenue
 5   Tel: (515) 532-2582                          Cheyenne,   WY  82002
     Email: lisa.mccarter@ag.tn.gov               Tel: (307) 777-6946
 6   Counsel for Intervenor State of Tennessee    Fax: (307) 777-3542
                                                  Email: james.kaste@wyo.gov
 7                                                Counsel for Intervenor State of Wyoming
     SEAN D. REYES
       Attorney General of Utah
 8
     /s/ Daniel Burton
 9   Daniel Burton*
       Chief Policy Counsel
10   Office of the Attorney General
     Utah State Capitol Complex
11   350 North State Street, Suite 230
     Salt Lake City, Utah 84114-2320
12   Tel: (801) 538-9600
     Email: danburton@agutah.gov
13   Counsel for Intervenor State of Utah

14

15

16   *Application for Admission Pro Hac Vice Pending or Forthcoming

17

18

19
20

21

22

23

24

25

26
27

28
                                                 18
                                                               State Intv’rs’ Answer (3:20-cv-3005-RS)
          Case 3:20-cv-03005-RS Document 107-2 Filed 06/01/20 Page 19 of 19


                                  CERTIFICATE OF SERVI CE
 1
           I hereby certify that on June 1, 2020, I served this proposed answer by filing it with this
 2
     Court’s ECF system.
 3                                                       /s/ Andrew A. Pinson
                                                         Andrew A. Pinson
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    19
                                                                    State Intv’rs’ Answer (3:20-cv-3005-RS)
